
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 669
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Pompeo, Mrs. Ellmers, and
			 Mr. Thompson of Pennsylvania)
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Commending the Patriot Guard Riders for
		  their mission to show sincere respect for fallen members of the Armed Forces by
		  attending the funeral services of a fallen member as invited guests of the
		  family of the member.
	
	
		Whereas the Patriot Guard Riders were founded in 2005 in
			 Mulvane, Kansas, with a mission to show sincere respect for fallen members of
			 the Armed Forces by attending their funeral services as invited guests of a
			 member’s family;
		Whereas the Patriot Guard Riders have over 220,000 members
			 nationwide from all walks of life;
		Whereas the Patriot Guard Riders shield the mourning
			 family and friends from interruptions created by any protestor or group of
			 protestors;
		Whereas the Patriot Guard Riders engage only in respectful
			 acts in honor of a fallen member of the Armed Forces;
		Whereas the members of the Patriot Guard Riders willingly
			 give their time, energy, and money to respect the memory of fallen members of
			 the Armed Forces;
		Whereas the men and women of the Armed Forces who fight to
			 preserve freedom deserve the utmost respect and support of the American people;
			 and
		Whereas the Patriot Guard Riders provide a unique service
			 that honors fallen members of the Armed Forces and their families: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the Patriot Guard Riders and all
			 of the other volunteers involved in shielding the mourning family and friends
			 of a fallen member of the Armed Forces from interruptions created by any
			 protestor or group of protestors; and
			(2)recognizes the
			 sacrifices that veterans, members of the Armed Forces, and their families have
			 made, and continue to make, on behalf of the United States.
			
